[Cite as State v. Jackson, 122 Ohio St. 3d 1235, 2009-Ohio-4087.]




             THE STATE OF OHIO, APPELLANT, v. JACKSON, APPELLEE.
          [Cite as State v. Jackson, 122 Ohio St. 3d 1235, 2009-Ohio-4087.]
Cause remanded to the court of appeals for further proceedings to apply State v.
          Pasqualone.
    (No. 2009-0099 — Submitted June 16, 2009 — Decided August 20, 2009.)
   APPEAL from the Court of Appeals for Ashtabula County, No. 2007-A-0079,
                                     2008-Ohio-6976.
                        ON MOTION TO REVERSE AND REMAND.
                                  __________________
          {¶ 1} We accepted this discretionary appeal on April 22, 2009. 121
Ohio St. 3d 1449, 2009-Ohio-1820, 904 N.E.2d 900. On May 20, 2009, appellant
filed a motion to reverse the judgment of the court of appeals on the authority of
State v. Pasqualone, 121 Ohio St. 3d 186, 2009-Ohio-315, 903 N.E.2d 270, and
remand the cause to the court of appeals. Appellee has also filed a motion for
leave to file a delayed cross-appeal.
          {¶ 2} Appellant’s motion is granted in part. The cause is remanded to
the court of appeals for further proceedings to apply State v. Pasqualone to the
court of appeals’ holding on appellee’s (appellant below) third assignment of
error.
          {¶ 3} Appellee’s motion for leave to file a delayed cross-appeal is
denied.
          MOYER,    C.J.,   and     PFEIFER,    LUNDBERG           STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
          Thomas L. Sartini, Ashtabula County Prosecuting Attorney, and Shelley
M. Pratt, Assistant Prosecuting Attorney, for appellant.
                            SUPREME COURT OF OHIO




       James R. Willis, for appellee.
       Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
and Elisabeth A. Long and Kimberly A. Olson, Deputy Solicitors, for amicus
curiae, Ohio Attorney General.
                           ______________________




                                        2